DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, and 4 stand rejected under Section 102 over Li.  Claims 1, 2, 4, and 12-14 stand rejected over Choi under Section 102 and in the alternative, under Section 103.  Claim 13 is rejected under Section over Li and Kim.  Claims 4-11 and 17 stand rejected under Section 112(b).  Claims 4-11 stand objected to.  The specification and drawings stand objected to.  Claims 15, 16, and 18-20 are allowed. Claim 17 has been indicated as having allowable subject matter if the Section 112(b) rejection were addressed.  Claims 3 and 5-11 has been indicated as having allowable subject matter if the informalities were addressed.
Applicants amended claims 1, 4, and 17, and canceled claim 3.  Applicants provided a replacement drawing and new drawings, and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification objections: Applicants’ amendments to the specification address the previously noted objections.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  The additional amendments to the specification have also been reviewed and are accepted.  No new matter has been provided.  However, the paragraph numbering differs from the originally filed application.  This is corrected in the Examiner’s Amendment, below.
Claim objections: Applicants’ amendments attempt to address the previously noted objections and are entered, but raise further bases for objections.  These are addressed in the Examiner’s Amendment section, below.
Section 112(b) rejections: Applicants’ amendments attempt to address the previously noted objections and are entered, but raise further bases for rejections, as noted below.  These are addressed in the Examiner’s Amendment section, below.
Section 103 rejections: Applicants’ amendments place allowable subject matter in the independent claims and thus overcome the previously noted Section 103 rejections.  These rejections are withdrawn.
Section 102 rejections: Applicants’ amendments place allowable subject matter in the independent claims and thus overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that could be used with the previously cited prior art to render obvious the claims. For these reasons, claims 1, 2, and 4-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Michael E. Fogarty, on Friday, June 10, 2022.
The application—claims on this page and specification on the following pages—has been amended as follows: 

Claims:
Claim 1, line 9: Add “the” before “at least one separation pillar”.
Claim 1, line 14: At the beginning of the line, add “at least one”.
Claim 2, line 2: Change “the separation pillar” to “each separation pillar”.
Claim 4, line 2: Change “the separation pillar” to “each separation pillar”.
Claim 5, lines 11-12: Replace “two first grooves are disposed on both sides of each separation pillar, respectively,” with “wherein each separation pillar is formed between two adjacent first grooves,”.
Claim 13, line 4: Change “the separation pillar” to “the at least one separation pillar”.
Claim 15, line 6: Add “the” before “at least one separation pillar”.
Claim 15, line 10: Change “the separation pillar” to “the at least one separation pillar”.
Claim 15, line 13: Change “the separation” to “each separation”.
Claim 19, line 11: Change “a dry etching” to “the dry etching process”.
Specification: 
Do not enter applicants’ specification amendments.
Replace paragraphs 47, 94, 118, 122, 146, 155, 156, 164, 170, 173, 176, 179, 183, 187, 190, 194, 195, and 201 in the originally filed application with the following paragraphs:
[0047] FIG. 14 is a structural diagram of a display apparatus, according to some 
embodiments; FIG. 15 a flowchart of another method of manufacturing a display panel, according to some embodiments; FIG. 16 is a flowchart of yet another method of manufacturing a display panel, according to some embodiments; FIG. 17 is a flowchart of yet another method of manufacturing a display panel, according to some embodiments; FIG. 18 is a flowchart of yet another method of manufacturing a display panel, according to some embodiments. 
[0094] The side wall of each first groove 151 proximate to the separation pillar 
1031 is in or substantially in a same plane or a same curved surface as the side face of the first separation portion 1032 of the separation pillar 1031 proximate to the first groove 151. In this case, the orthographic projection of each first groove 151 on the base 13 and the orthographic projection of the first separation portion 1032 of the separation pillar 1031 on the base 13 only overlap at the boundary therebetween. 
[0118] As shown in FIGS. 2A to 2D, and 3A, each of the first barrier 1036 and the second barrier 1037 extends along the isolation region 103, and a shape of a longitudinal section of each of the first barrier 1036 and the second barrier 1037 perpendicular to the extending direction of the first barrier 1036 and the second barrier 1037 may be a trapezoid, a rectangle, etc. In a case where the shapes of the longitudinal sections of the first barrier 1036 and the second barrier 1037 are trapezoids, a length of the top side of the trapezoid is less than a length of the bottom side thereof. 
[0122] In some embodiments, as shown in FIGS. 2A to 2D, the structure disposed between the insulating layer and the second barrier 1037 may be a raised portion 161. The raised portion 161 is disposed on a surface of the second barrier 1037 proximate to the base 13. The raised portion 161 may be disposed in the same layer as the planarization layer 160. That is, the raised portion 161 and the planarization layer 160 may be formed by using a mask and through exposure, etching and other processes based on the same film. 
[0146] As shown in FIG. 10, the inner side face 1031A and the outer side face 1031B of the separation pillar 1031 are not covered by the light-emitting functional layer 1014. That is, the light-emitting functional layer 1014 is disconnected at side faces of the separation pillar 1031. 
[0155] In S10, as shown in FIG. 12 and FIG. 15, an insulating layer (the interlayer insulating layer 15 or the gate insulating layer 145) is formed on the base 13. 
[0156] In S20, as shown in FIG. 12 and FIG. 15, at least one first groove 151 is formed in the isolation region 103 in a first surface of the insulating layer facing away from the base 13. Each first groove 151 is disposed around the opening region 102. 
[0164] In some embodiments, the pixel region 101 includes a plurality of sub-pixel regions 1010. As shown in FIGS. 11A and 11B, before forming the light-emitting functional layer 1014 at least in both the pixel region 101 and the isolation region 103 on the base 13 on which the separation pillar 1031 has been formed, the method of manufacturing the display panel 1 further includes: forming a driving circuit 12 in each sub-pixel region 1010 on the base 13. The driving circuit 12 includes a plurality of TFTs 14. Each TFT 14 includes a gate 141, an active pattern 144, a portion of a gate insulating layer 145 located between the gate 141 and the active pattern 144, a source 142 and a drain 143. 
[0170] In S501, as shown in FIG. 11A and FIG. 16, the active pattern 144, a gate insulating block 1450, and the gate 141 are sequentially formed on the base 13. 
[0173] In S502, as shown in FIG. 11A and FIG. 16, an interlayer insulating layer 15 is 
formed on the gate 141. The interlayer insulating layer 15 is provided with a first via hole 1531 and a second via hole 1532 located in the pixel region 101. 
[0176] In S503, as shown in FIG. 11A and FIG. 16, the first separation film 1041, the 
second separation film 1042, and the third separation film 1043 are sequentially formed at least in both the pixel region 101 and the isolation region 103 on the interlayer insulating layer 15. 
[0179] In S504, as shown in FIG. 11B and FIG. 16, the source 142 and the drain 143 are formed in the pixel region 101, by performing a dry etching on the first separation film 1041, the second separation film 1042 and the third separation film 1043. 
[0183] In S601, as shown in FIG. 2D and FIG. 17, the gate 141, the gate insulating layer 145, and the active pattern 144 are sequentially formed on the base 13. The gate insulating layer 145 is located at least in both the pixel region 101 and the isolation region 103. 
4[0187] In S602, as shown in FIG. 17, the first separation film 1041, the second separation film 1042, and the third separation film 1043 are sequentially formed at least in both the pixel region 101 and the isolation region 103 on the active pattern 144. 
[0190] In S603, as shown in FIG. 17, a dry etching is performed on the first separation film 1041, the second separation film 1042 and the third separation film 1043 to form the source 142 and the drain 143 in the pixel region 101 and the separation pillar transition structure 104 in the isolation region 103. 
[0194] In S201, as shown in FIG. 11C and FIG. 18, a planarization film 16 formed at least in both the pixel region 101 and the isolation region 103 on the separation pillar transition structure 104. 
[0195] In S202, as shown in FIG. 11D and FIG. 18, the planarization film 16 is etched with a half-tone mask to form a planarization layer 160 located in the pixel region 101 and the protection pattern 1035 located in the isolation region 103. 
[0201] In some embodiments, as shown in FIG. 13A, the pixel defining structure 18, the first barrier 1036 and the second barrier 1037 are formed on the base 13 on which the anode 1012 has been formed. The pixel defining structure 18 is located in the pixel region 101, and the first barrier 1036 and the second barrier 1037 are located in the isolation region 103. The pixel defining structure 18, the first barrier 1036 and the second barrier 1037 are formed through the same patterning process. Both the first barrier 1036 and the second barrier 1037 are disposed around the opening region 102. The first barrier 1036 is located between the opening region 102 and the at least one separation pillar 1031. The second barrier 1037 is located between the first barrier 1036 and the opening region 102. The first barrier 1036 is formed on the insulating layer (for example, the interlayer insulating layer 15), and the second barrier 1037 is formed on the raised portion 161. 

5Reasons for Allowance
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a thickness of each protection pattern is in a range of approximately 10 nm to approximately 100 nm”, in combination with the remaining limitations of the claim.
With regard to claims 2 and 4-14: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “forming the at least one protection pattern on a surface of at least one separation pillar transition structure facing away from the base; performing a wet etching on the at least one separation pillar transition structure on which the at least one protection pattern has been formed to form the at least one separation pillar”, in combination with the remaining limitations of the claim.
With regard to claims 16-20: The claims have been found allowable due to their dependency from claim 15 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/           Primary Examiner, Art Unit 2897